Citation Nr: 0902642	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  07-33 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, legs, knees, and feet.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for reflux esophagitis 
with sliding hiatal hernia (also claimed as gastroesophageal 
reflux disease (GERD)).  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and August 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In October 
2008, a hearing was held before the undersigned Veterans Law 
Judge.

The issues of service connection for arthritis of the back, 
legs, knees, and feet and of whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for reflux esophagitis 
with sliding hiatal hernia (also claimed as GERD) in 
September 1991.  The veteran did not appeal.

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  




CONCLUSIONS OF LAW

1.  The September 1991 RO decision denying service connection 
for reflux esophagitis with sliding hiatal hernia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  The criteria to reopen the claim for service connection 
for reflux esophagitis with sliding hiatal hernia (also 
claimed as GERD) based on new and material evidence are not 
met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that, as 
the degree of disability and effective date of the disability 
are part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  In providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is also required 
to look at the bases for the denial in the previous decision 
and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that had 
been found insufficient in the previous denial of the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Here, the duty to notify was satisfied through January and 
March 2006 letters to the veteran that addressed all notice 
elements.  The letters informed the veteran of the evidence 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  They included the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006), concerning effective dates and degree of disability, 
and the notice required by Kent v. Nicholson, 20 Vet. App. 1 
(2006), concerning reopening his prior claim.  Although the 
March 2006 letter was not sent before the initial unfavorable 
RO decision, thereafter, an August 2007 statement of the case 
readjudicated the claim.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service and VA medical 
records and the veteran has provided testimony.  A VA 
examination is not necessary as the claim for service 
connection for reflux esophagitis/hiatal hernia has not been 
reopened.  38 C.F.R. § 3.159(c)(4)(C)(iii).  VA has satisfied 
its assistance duties.


New and material evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran filed a claim for service connection for a 
gastrointestinal disorder in July 1991.  He stated that 
during service he began having trouble with indigestion and 
heartburn.  He stated that he was released from service in 
1971 and was again hospitalized in 1982 when he was diagnosed 
with chronic peptic esophagitis with focal ulceration and 
hiatal hernia.  

The RO denied service connection for reflux esophagitis with 
sliding hiatal hernia in September 1991.  The RO stated the 
acute instance of gastroenteritis during service was not 
shown on last examination and no evidence of an ulcer 
condition was shown until 1982, some 11 years after service.  
The veteran was notified of this decision and of his 
appellate rights by letter dated that month.  He did not 
appeal.  Thus, the rating decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

At the time of the September 1991 decision, there was a VA 
Abbreviated Medical Record showing hospitalization for acute 
gastroenteritis from May 2 to May 4, 1970 (while the veteran 
was in service).  Service medical records showed a follow-up 
evaluation with similar complaints in May 1970.  Upper 
gastrointestinal series (UGI) was negative.  The veteran was 
treated again for gastroenteritis in January 1971.  On 
service discharge examination in March 1971, the veteran's 
digestive system was normal.  

The veteran filed a claim for service connection for 
residuals of pneumothorax in February 1972.  On VA 
examination in May 1972, he had no pertinent complaints and 
his digestive system was normal.  

Reflux esophagitis with hiatal hernia was first diagnosed in 
February 1982.  The RO denied the claim in September 1991 
because the first evidence of esophagitis with hiatal hernia 
was in 1982, about 11 years after service.  

The veteran applied to reopen a claim in September 2005.  
Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2008) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

Evidence obtained since the September 1991 RO decision 
includes more recent VA medical records showing treatment for 
reflux esophagitis with sliding hiatal hernia.  Additionally, 
some additional records (i.e., nursing notes, medical 
certificate, etc.) related to the May 1970 VA hospitalization 
have been received, as well as a duplicate copy of the May 
1970 Abbreviated Medical Record.  

The VA medical records showing treatment for acute 
gastroenteritis in May 1970 and the more recent VA medical 
records showing treatment for reflux esophagitis with sliding 
hiatal hernia many years after service are cumulative and 
redundant.  In September 1991, the RO had before it medical 
evidence showing documented treatment of acute 
gastroenteritis in May 1970 and treatment for 
gastrointestinal problems, i.e., reflux esophagitis with 
sliding hiatal hernia, many years after service.  
Additionally, none of the additional records provide a 
medical linkage of the veteran's current disability with his 
active military service.  This evidence does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  
Accordingly, this evidence is not new and material.

During the veteran's October 2008 hearing, he testified that 
he was treated for reflux esophagitis with hiatal hernia 
twice in service, in 1968 and 1970, that the medical 
community was not aware of GERD back then and so did not 
diagnose it, and that he has had continuity of symptomatology 
since 1970 and self medicated before seeking post-service 
treatment.  This testimony is not new and material evidence.  
First, the veteran is not competent to indicate what disorder 
he had during service or what medical disorders the medical 
community was aware of.  Medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  Also, the symptom 
history he gave in October 2008 is cumulative of the symptom 
history he supplied in July 1991.  Specifically, in July 1991 
he had stated that his symptoms began during service.

None of the evidence submitted since September 1991 shows 
that the veteran's reflux esophagitis with sliding hiatal 
hernia (also claimed as GERD) had its onset during active 
service or that it is related to any in-service disease or 
injury.  Accordingly, the Board finds that the evidence 
received subsequent to September 1991 is not new and material 
and does not serve to reopen the veteran's claim.  As new and 
material evidence has not been received, the claim may not be 
reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).  


ORDER

The application to reopen the claim for service connection 
for reflux esophagitis with sliding hiatal hernia (also 
claimed as GERD) is denied.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran claims that in-service activity he engaged in on 
the flight line, working on and serving aircraft, caused 
arthritic symptomatology which has continued since that time.  
His service records indicate that he was an aircraft 
mechanic.  Relatives and a friend have indicated in October 
2008 that he has had continued symptomatology since service 
discharge.  Arthritis of his knees is shown in 2003 VA 
medical records.  It is unclear whether the veteran has 
arthritis of his back, legs, or feet.  A VA examination 
should be conducted.  38 C.F.R. § 3.159 (2008).  Any 
additional VA treatment records should also be obtained.

The RO denied service connection for PTSD in April 2005.  The 
veteran did not perfect an appeal of that decision and it 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In 
August 2007, the RO denied service connection for PTSD on the 
basis of a lack of new and material evidence.  The veteran 
filed a notice of disagreement in October 2007.  A statement 
of the case has not been issued.  The Board must remand this 
issue to the RO for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for 
arthritis from the VA facility in 
Johnson City, Tennessee, dated from 
1983 to 2001 and from January 2006 
forward.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this remand 
are to be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary by the examiner are to be 
performed.

Based upon the medical documentation on 
file, the examiner should express an 
opinion as to the date of onset and 
etiology of any current disorders of 
the back, legs, knees, and feet.

Specifically, the examiner is asked to 
state whether it is at least as likely 
as not (a 50 percent or greater 
probability) that any current disorder 
of the back, legs, knees, or feet had 
its onset during active service or is 
related to any in-service event, 
disease, or injury.  

The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Thereafter, readjudicate the 
veteran's claim for service connection 
for arthritis of the back, legs, knees, 
and feet.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and given the opportunity to respond 
thereto.

4.  Finally, issue the veteran a 
statement of the case on the issue of 
whether new and material evidence has 
been received to reopen the claim for 
service connection for  PTSD.  If the 
veteran perfects an appeal of this 
claim, return it to the Board in 
accordance with the usual appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


